In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-424 CR

____________________


JOHN BRADLEY DAINWOOD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 36723




MEMORANDUM OPINION
	On September 6, 2007, we notified the parties that our jurisdiction was not apparent
from the notice of appeal, and that we would dismiss the appeal for want of jurisdiction
unless we received a response showing grounds for continuing the appeal.  The appellant
did not file a response.
	The notice of appeal seeks to appeal the trial court's order denying appellant's
motion to withdraw his plea.  In his notice of appeal, appellant states his trial occurred in
1979, and he filed his motion to withdraw his plea in July of 2007.  Appellant never
perfected a timely appeal of the judgment of conviction.  The trial court's order denying
appellant's motion to withdraw his plea is not separately appealable.  See generally Tex.
Code Crim. Proc. Ann. art. 44.02 (Vernon 2006) (A defendant may appeal as provided
under the rules.); Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961)
(An appellate court generally only has jurisdiction to consider an appeal by a criminal
defendant from a final judgment of conviction.).  Accordingly, we hold the order from
which appellant appeals is not appealable.  We dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.


                                                                           __________________________________
                                                                                               CHARLES KREGER
                                                                                                          Justice


Opinion Delivered 
October 10, 2007
Do not publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.